      Case 2:20-cv-00489-KWR-CG Document 39 Filed 04/12/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DEWAYNE BROWN,

              Plaintiff,

v.                                                             No. CV 20-489 KWR/CG

SUPERIOR ENERGY SERVICES, INC., et al.,

              Defendants.

                       ORDER EXTENDING STAY OF DISCOVERY

       THIS MATTER is before the Court on the parties’ Joint Status Report (the

“JSR”), (Doc. 38), filed April 8, 2021. In the JSR, the parties explain that the Chapter 11

reorganization plan involving Defendant has been approved by the United States

Bankruptcy Court for the Southern District of Texas, Houston Division. Id. The parties

further explain that they have a mediation scheduled for May 27, 2021, and thus request

a further stay of this matter pending their mediation. Id.

       IT IS THEREFORE ORDERED that this matter is further stayed pending the

parties’ private mediation. IT IS FURTHER ORDERED that the parties shall file a Joint

Status Report by June 7, 2021, either informing the Court that the matter has settled or

providing a provisional discovery plan.

       IT IS SO ORDERED.

                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
